DETAILED ACTION
The Amendment filed 07/11/20 has been entered.  Claims 1-20 are still pending.  In light of the claim amendments, most 112 rejections are withdrawn.  Despite Applicant’s arguments, the previous 102 rejection is maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 17-18 and 20 are rejected because claim 2 recites “…the at least one reinforcement is congruent with a straight line that is tangent to one of the articulated sections.”  See claim 2, lines 2-4.  For a line to be “congruent” to another means that the two lines have the same length.  But since the linearly extending portion of the at least one reinforcement is being compared to an imaginary line, the length of this imaginary line can simply be set to have the same length and the location of that imaginary line is entirely irrelevant.  Hence, this claim does not appear to provide an actual structural limitation on the claimed apparatus and/or is nonsensical. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Steinmaier
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmaier (U.S. Patent No. 6,264,164).  Steinmaier is directed to a suspension lug for a swinging load.  See Abstract. 
Claim 1: Steinmaier discloses an elastic bearing [Fig. 4], for the suspension of a load, comprising: at least one elastic body (10) that has at least two bending beams (22) and at least two receiving openings (16) for receiving coupling elements, wherein at least one of the at least two bending beams is connected to at least one articulated section (18), and at least one reinforcement (20) that is embedded in the at least one elastic body, wherein the at least one reinforcement extends linearly in the at least two bending beams in at least one predetermined section of the respective bending beam, wherein each of the at least two bending beams comprises at least one supporting point (26; or middle of 22) that is configured to ensure the linear course of the at least one reinforcement in the predetermined section.  See Fig. 4. 
Claim 2: Steinmaier discloses that in the predetermined section of at least one of the at least two bending beams, the reinforcement extends at least essentially congruently with a straight line that is tangent to one of the articulated sections.  See Fig. 4; see 112 rejection above. 
Claim 3: Steinmaier discloses that the at least one reinforcement is at least partially exposed at the supporting points (26).  See Fig. 4; col. 3, lines 53-65; col. 4, lines 35-38. 
Claim 4: Steinmaier discloses that the elastic body has an indentation (26) or a similar feature on at least one of the supporting points (26).  See Fig. 4.
Claim 5: Steinmaier discloses that the at least one supporting point is provided in the area of at least one selected from the group consisting of an outer surface (12) and lateral surface of the corresponding bending beam.  See Fig. 4.
Claim 6: Steinmaier discloses that the indentation or the similar feature on the at least one supporting point (26) is formed on at least one selected from the group consisting of an outer surface (12) and on at least one lateral surface of the elastic body.  See Fig. 4.
Claim 7: Steinmaier discloses that the predetermined section extends starting from one of the articulated sections.  See Fig. 4.
Claim 8: Steinmaier discloses that the distance of the at least one reinforcement to a wall of a central opening in the elastic body, starting from one of the receiving openings, decreases in the direction of one of the articulated sections.  See Fig. 4.
Claim 9: Steinmaier discloses that the distance of the at least one reinforcement to the at least one outer surface of the elastic body, starting from the receiving openings, increases in the direction of one of the articulated sections.  See Fig. 4.
Claim 10: Steinmaier discloses that the at least one reinforcement does not change direction at the supporting points.  See Fig. 4 (use middle of 22 as a “supporting point”). 
Claim 11: Steinmaier discloses that the at least one reinforcement has at least two reinforcement sections.  See Fig. 4.
Claim 12: Steinmaier discloses that each of the at least two reinforcement sections has at least one deflection point (curved portion of 20).  See Fig. 4.
Claim 13: Steinmaier discloses that the at least one deflection point is offset with respect to the at least one supporting point.  See col. 4, lines 35-38 (“…almost up to the insert…”)
Claim 14: Steinmaier discloses that the elastic bearing has a symmetrical design with respect to a straight line that extends through the at least two articulated sections.  See Fig. 5.
Claim 15: Steinmaier discloses that the elastic bearing has a symmetrical design with respect to a straight line that extends through the receiving openings.  See Fig. 6.
Claim 16: Steinmaier discloses that the at least one reinforcement is a thread reinforcement, a textile reinforcement, or a wire reinforcement.  See col. 3, lines 44-48 (“fabrics…thread”). 
Claim 17: see claim 3 above.
Claims 18 and 19: see claim 4 above.
Claim 20: see claim 5 above. 

Response to Arguments
Applicant's arguments filed 07/11/22 have been fully considered but they are not persuasive. 
Applicant traverses the 102 rejection because Steinmaier allegedly does not disclose “at least one supporting point that is configured to ensure the linear course of the at least one reinforcement in the predetermined section.”  See Remarks, page 7.  Applicant points to the Steinmaier notches (26) being positioned “proximal the most curved portions of insert 20.”  See Remarks, page 8.
In response, it should be noted that the limitation of a “supporting point” that is “configured to” ensure that the reinforcement extends linearly in a certain section is extremely broad.  First, the recited “supporting point” need not be the narrower understanding of this feature discussed in the specification as “indentations” on the outer periphery of the elastic body that expose the reinforcement.  See Application at page 8, lines 10-13.  In fact, the specification states that these “supporting points” need not be full indentations at all, since “elastic material may also completely…remain over the reinforcement.”  See Application at page 8, lines 13-14.  Thus, the Steinmaier notches (26) are not even needed to disclose the “supporting points” – instead the portions of the beams (22) that are closest to where the reinforcement (20) is still extending linearly may also constitute “supporting points” (since they certainly have points that provide ‘support’), thereby disclosing the disputed limitation.  
Second, to the extent that the notches (26) are used to disclose the “supporting points,” the disputed limitation does not require that the supporting points are located precisely where the reinforcement is extending linearly.  Instead, the limitation merely says that the supporting points are “configured to ensure the linear course of the at least one reinforcement in the predetermined section.”  So long as Steinmaier has sections where the reinforcement extends linearly, the Steinmaier notches (26) meet this broadly recited limitation.  Clearly, the Steinmaier elastic bearing has supporting points, and the reinforcement (20) extends linearly in certain sections – that’s all the claim actually requires, despite Applicant’s narrower construction of the claim language. 
It is strongly suggested that Applicant add substantive clarifying amendments that recite: (1) that the supporting points are a specific type of --indentation-- on an outer periphery of the at least one elastic body; and (2) that these “indentations” are located at a section of the respective bending beam where the at least one reinforcement extends linearly.  In addition, the way in which the term “indentation” is defined is crucial.  Technically, an indentation can be any submerged/lower point along a linear course of a body.  For example, in U.S. Patent No. 7,052,399 (Duggan) (previously cited), the curved portion (62) of the elastic body (34) may be deemed an indentation located at a section where the reinforcement (46) extends linearly.  See Fig. 3.  No new matter should be added. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 13, 2022